WOLLMAN, Circuit Judge,
concurring in part, dissenting in part.
I concur in the court’s decision to affirm the district court’s ruling that there was no nexus between Stever’s protected speech and her transfer to Horace Mann, her removal from working at the DAC, and her failure to receive the 1988 summer job.
I respectfully dissent, however, from the court’s holding that Stever has established a first amendment claim sufficient to withstand a motion for summary judgment regarding the alleged retaliatory transfer to Bridge View in 1985. To reach its contrary conclusion, the court has found it necessary to search the record for evidence that not even Stever advances on appeal — the depo*855sition testimony of Ann DeGree and Karen Leverentz regarding their assessment of Stever’s nursing expertise. Whatever opinion these two individuals may have had, it was Miller's opinion that counted — unless we have reached the point of holding that a school administrator is a mere minion, a subaltern to her staff.
The change in Miller’s original letter that occurred during the settlement of Stever’s grievance should be viewed in the context of the settlement process. Although receipt of the settlement terms may not have violated the letter of Rule 408 of the Federal Rules of Evidence, the deletion of the language regarding Stever’s technical skills and her problems with interpersonal relationships should be viewed in the light of the school district’s desire to settle an employee grievance, a process that school districts would be well advised not to utilize in the light of its adverse consequences to a district in an employee’s subsequent lawsuit, as witnessed by the holding in this case.
School administrators should be able to go about their primary task — that of providing an adequate education for the students in their charge — without being inhibited in the performance of that task by the constant threat of litigation from those employees who are dissatisfied with administrative decisions. Today’s decision can only be read by school administrators as accentuating rather than ameliorating that inhibition. It is all very well to talk of the jury’s ability to sort fact from fiction, but it is the duty of the courts to ensure that school administrators be spared the burden of establishing, and juries the task of confirming, that only fiction exists when there is no probative evidence to the contrary. Speculation and conjecture may have been a sufficient basis to withstand a motion for summary judgment in the days when that procedural device was viewed with suspicion, if not outright hostility, but that day is past, see, e.g., City of Mt. Pleasant v. Associated Electric Cooperative, 838 F.2d 268, 273-74 (8th Cir.1988), and this case should be decided in such a way as to confirm that fact.
The right of free speech must be protected, but there should be solid, nonspecula-tive evidence that that right has been infringed before school administrators are required to defend their decisions in court. Teachers have constitutional rights, but there should be constitutional redress for neither the malcontented nor for the masters of the fancied insult. The enhancement of learning, rather than the forestalling of possible litigation, should be the overriding consideration guiding school administrators’ decision making. We do no service to the cause of free speech when we inhibit decision makers from the proper exercise of their duties by insulating discontented employees from adverse employment decisions by giving credence to their fanciful, speculative, unsubstantiated claims of unconstitutional retaliation.
The court reaches the right decision on three of Stever’s claims. It should go further and reject her fourth claim as well by affirming the district court in all respects.